DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/21 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yersak [US 20180309166] in view Freeman [US 20090081883] and Elam [US 20150031157].
Claim 9: Yersak teaches a method for continuous thin film processing by atomic layer deposition [0044]; flowing a carrier gas over the substrate (stream of dry nitrogen) [0044]; performing a first atomic layer deposition cycle by: dispensing a first pulse of precursor A to an injector (TMA) [0044]; dispensing the first pulse of the precursor A from the injector into a laminar flow of carrier gas on the substrate (nitrogen, although Yersak does not explicitly teach a laminar flow, Yersak teaches moving the substrate at a slow movement, where one of ordinary skill in the art would have recognized that controlled slow movements would suggest a slower flower of gases to substrate; hence, creating situation with laminar gas flow)[0046], Yersak does suggest a slow movement during deposition overall [0046]; adsorbing the first pulse of precursor A with the substrate to form a plurality of reactive sites [0017; 0044-0047]; dispensing a first pulse of precursor B to an injector; dispensing the first pulse of the precursor b from the injector into a laminar flow of carrier gas on the substrate; reacting the first pulse of precursor b with the plurality of reactive sites to form a deposited thin film layer [0017; 0044-0047]. As for the 
Freeman teaches traversing the substrate in horizontal manner by a substrate support or rollers from a first roll to a second roll [Fig. 1]. It would have been obvious to one of ordinary skill in the art to perform the method of Yersak using rollers to traverse the substrate since Freeman teaches this substrate support system is well known and operable for moving substrates in such a manner. Freeman also teaches ALD is advantageously self-terminating [0008]; therefore, it is well known in the art that ALD performs the steps of adsorbing or reaction to exhaustion or self-terminating. 
However, the prior art does not appear to teach the first pulse and second pulse are dispensed at a frequency of at least 5Hz and further wherein the first pulse is self-extinguishing and the second pulse is self-extinguishing. Elam is provided. 
Elam, directed to atomic layer deposition [abstract], teaches what conditions can be made to produce self-extinguishing pulse under ALD conditions [0031]. Although Elam does not explicitly teach the pulse rate is at least 5Hz, Elam does teaches that by optimize or managing the velocity of the web and pressure to ensure that the self-extinguishing pulse conditions are met [0039]; therefore, it would have been obvious to one of ordinary skill in the art to optimize the pulsing of the precursors through routine experimentation by using the aforementioned parameters to achieve desired results. It would have been obvious to one of ordinary skill in the art to provide self-extinguishing pulses of the precursors in ALD so as to reducing purging time [0041] and eliminates stringent tight tolerances and cross-talk of the precursors in spatial ALD [0044].
Claims 12-13: Yersak teaches the dispensing the first pulse of precursor A as well as precursor B through a plurality of nozzles [Fig. 1].
. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yersak in view of Freeman and Elam as applied to claim 9 above, and further in view of Yoon [US 20080261412].
Teachings of the prior art is aforementioned but does not appear to teach depositing at a rate of at least 20Hz. Yoon is provided.
Claim 11: Yoon teaches an ALD process [abstract], where it would be desirable to deposit from 1 cycle/s (or Hz) to about 100 cycles/s (Hz) or preferably 10-20 cycles/s (Hz) [0072]. It would have been obvious to one of ordinary skill in the art to provide the deposition range of at least 20Hz to increase throughput [Yoon, 0072].  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yersak in view of Freeman and Elam as applied to claim 9 above, and further in view of Chen [US 20180158688].
Teachings of the prior art is aforementioned but in the case where the aforementioned teachings do not explicitly teach the limitation of performing a second additional atomic layer deposition cycle prior to completion of the first cycle. Chen is provided.
Claim 14: Chen teaches depending upon desired characteristics or properties, the number of cycles for a complete deposition cycle can be determined by a number of sub-cycles [0050]. It would have been obvious to one of ordinary skill in the art to provide a second sub-cycle using precursor A and precursor B prior to completion of the first cycle so as to achieve specific film properties. 

18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yersak in view Freeman and Elam as applied to claim 9 above, and further in view of Ahmed [US 20130280918].
Teaching of the prior art is aforementioned, but does not appear to teach flowing the first and second precursors being injected from the same injector and temporal separate. Ahmed is provided.
Claim 18, Ahmed teaches the first and second precursors can either be dispersed from the same injector or multiple injectors in order to prevent mixing before reaching the substrate area. Although Ahmed does not explicitly teach temporal separate, since Ahmed teaches that the first and second gases can be dispersed from the same injector, while avoiding mixing before the substrate, it would have been obvious to one of ordinary skill in the art that the gases would have to be supplied at different times (temporal separate) in order to prevent premixing. It would have been obvious to one of ordinary skill in the art to use the same injectors for supplying the first and second precursors since Ahmed teaches this is a known and operable way of supplying gases to the substrate via ALD. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 9, 11-14, 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 9, 11-14, 18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353. The examiner can normally be reached Monday to Friday 1:00PM to 4:00PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDY C LOUIE/Primary Examiner, Art Unit 1715